Per Curiam.
This ease was tried in the Essex Circuit, and resulted in a verdict for the plaintiff. The judgment entered on this verdict was removed to this court on appeal. There had been a former trial upon which a nonsuit was directed. That judgment was removed into this court by appeal, and was here reversed, an opinion being written by Mr. Justice Minturn. See Munroe v. Pennsylvania Railroad Co., 85 N. J. L. 688.
On the retrial there were no facts which took the case out of -the ruling of this court concerning the judgment of non-*702suit, and, therefore, it was requirable that that decision be applied as the law of the case, and its application required the submission to the jury of the proofs adduced upon the trial under review. This was done and the judgment founded on the jury’s verdict must therefore be affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison. Swayze, Trenchard, Parker, Bergen, Minttjrn, Kalisch, Black, Vredenburgh, White, Terhune, Heppenheimer, Williams, JJ. 15.
For reversal—None.